DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji (JP Pub. No. JP2002082659A) in view of Iwasa (U.S. Pub. No. US .

As to claim 1, Yuji (Figs. 4-7) teaches a liquid crystal display device (a liquid crystal display device 200; Fig. 4) comprising:
[a liquid crystal unit], wherein 
the counter electrode (the common electrode 107) faces the pixel electrode (the pixel electrode 100) (Fig. 4), and 
a common voltage (a signal COM) is applied to the counter electrode (the common electrode 107) (Fig. 4), wherein 
the common voltage (the signal COM) is common for each pixel of a plurality of pixels (pixels PX) (Fig. 4); 
a first writing circuit (3rd switching transistor TrN1, a signal storage capacity CsN and 4th switching transistor TrN2) configured to write a positive polarity video signal (positive polarity since a signal COM is negative) among a plurality of video signals whose polarity changes periodically (the operation of alternately applying the image signals having different polarities to the liquid crystal member 108; [0079], lines 1-2) (Figs. 4 and 7); and  
a second writing circuit (1st switching transistor TrP1, a signal storage capacity CsP and 2nd switching transistor TrP2) configured to write a negative polarity video signal (negative polarity since the signal COM is positive) among the plurality of video signals whose polarity changes periodically (the operation of alternately applying the image signals having different polarities to the liquid crystal member 108; [0079], lines 1-2) (Figs. 4 and 7), wherein 
the liquid crystal unit (the pixel electrode 106, the common electrode 107 and the liquid crystal member 108), the first writing circuit (the 3rd switching transistor TrN1, the signal storage capacity CsN and the 4th switching transistor TrN2), and the second writing circuit (the 1st switching transistor TrP1, the signal storage capacity CsP and the 2nd switching transistor TrP2) correspond to each pixel of a plurality of pixels (display pixel PX) (Fig. 4), 
the first writing circuit (the 3rd switching transistor TrN1, the signal storage capacity CsN and the 4th switching transistor TrN2) includes a first plurality of transistors (the 3rd switching transistor TrN1 and the 4th switching transistor TrN2) (Fig. 4), 
the second writing circuit (the 1st switching transistor TrP1, the signal storage capacity CsP and the 2nd switching transistor TrP2) includes a second plurality of transistors (the 1st switching transistor TrP1 and the 2nd switching transistor TrP2) (Fig. 4), and 
conductivity types of the first plurality of transistors and the second plurality of transistors are different (the 3rd switching transistor TrN1 with scanning line GN1 and the 1st switching transistor TrP1 with scanning line GP1 have different conductivity types; the 4th switching transistor TrN2 with batch transfer pulse PN and the 2nd switching transistor TrP2 with batch transfer pulse PP have different conductivity types) (Figs. 4 and 7).
Yuji does not expressly teach a liquid crystal unit including a pixel electrode on a semiconductor substrate, a counter electrode on a transparent substrate, and a liquid crystal layer sealed between the pixel electrode and the counter electrode, wherein the pixel electrode is reflective electrode, and the counter electrode is a transparent electrode; [wherein] polarity of the common voltage is periodically inverted in synchronization with the positive polarity video signal and the negative polarity signal.
Iwasa (Figs. 9-11) teaches 
a liquid crystal unit (a reflective LCD 10B; Fig. 9) including a pixel electrode (a reflective pixel electrode 30) on a semiconductor substrate (a Si substrate 11), a counter electrode (a transparent counter electrode 32) on a transparent substrate (a transparent electrode 33), and a liquid crystal layer (a liquid crystals 31) sealed between the pixel electrode (the reflective pixel electrode 30) and the counter electrode (the transparent counter electrode 32) (Fig. 9), wherein 
the pixel electrode is reflective electrode (the reflective pixel electrode 30) (Fig. 9), 
the counter electrode is a transparent electrode (the transparent counter electrode 32) (Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a reflective liquid crystal display as taught by Iwasa in a liquid crystal display device of Yuji because the liquid crystal display is capable of minimizing the influence of feed-through of a pixel caused by different gate-line scanning directions when the pixel is arranged adjacent to a pixel in the same direction.
Yuji and Iwasa do not expressly teach [wherein] polarity of the common voltage is periodically inverted in synchronization with the positive polarity video signal and the negative polarity signal.
Kato (Figs. 1-14) teaches 
[wherein] polarity of the common voltage (the common voltage Vcom) is periodically inverted in synchronization with the positive polarity video signal and the negative polarity signal (the polarity of common voltage Vcom and the polarity of signal line voltage Vsig are inverted for each horizontal period H based on reference voltage Vsig-c as the center; [0061], lines 9-13) (Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a common modulation as taught by Kato in a liquid crystal display device of Yuji as modified by Iwasa because the common modulation can reduce a range of data voltage by half, comparing with a direct voltage driving.

	As to claim 10, this differs from claim 1 in that claim 1 is a liquid crystal display device whereas claim 10 is an electronic apparatus claim thereof.  Thus, claim 10 is analyzed as previously discussed with respect to claim 1.

As to claim 3, Yuji teaches wherein
the first writing circuit (the 3rd switching transistor TrN1, the signal storage capacity CsN and the 4th switching transistor TrN2) includes a first storage capacitor (the signal storage capacity CsN) that holds the positive polarity video signal (the positive digital gradation) and the second writing circuit (the 1st switching transistor TrP1, the signal storage capacity CsP and the 2nd switching transistor TrP2) include storage capacitors (the signal storage capacity CsP) that holds a negative polarity video signal (a negative digital gradation) (Figs. 4 and 7).

As to claim 4, Yuji teaches wherein 
a first transfer transistor (the 3rd switching transistor TrN1) of the first plurality of transistors (the 3rd switching transistor TrN1 and the 4th switching transistor TrN2) and a first transfer transistor (the 1st switching transistor TrP1) of the second plurality of transistors (the 1st switching transistor TrP1 and the 2nd switching transistor TrP2) are configured to alternately write the positive polarity video signal (the positive digital gradation) and the negative polarity video signal (the negative digital gradation) to the storage first storage capacitor (the signal storage capacity CsN) and the second storage capacitor (the signal storage capacity CsP), respectively (Figs. 4 and 7), and 
a second transfer transistor (the 4th switching transistor TrN2) of the first plurality of transistors (the 3rd switching transistor TrN1 and the 4th switching transistor TrN2) and a second transfer transistor (the 2nd switching transistor TrP2) of the second plurality of transistors (the 1st switching transistor TrP1 and the 2nd switching transistor TrP2) are configured to alternately apply held voltages of the first storage capacitor (the signal storage capacity CsN) and the second storage capacitor (the signal storage capacity CsP) to the pixel electrode (the pixel electrode 106) of the liquid crystal unit, collectively for each pixel of the plurality of pixels (the display pixels PX) (Figs. 4 and 7).


5.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Isawa as applied to claim 4 above, in view of Kato as applied to claim 4, above, and further in view of Tomikawa (U.S. Pub. No. US 2014/0307190 A1).

As to claim 5, Yuji, Isawa and Kato teach the liquid crystal display device according to claim 4.
Yuji also teaches wherein 
each of the first transfer transistor (the 3rd switching transistor TrN1) of the first plurality of transistors (the 3rd switching transistor TrN1 and the 4th switching transistor TrN2) and the second transfer transistor (the 4th switching transistor TrN2) of the first plurality of transistors (the 3rd switching transistor TrN1 and the 4th switching transistor TrN2) includes an N-channel transistor (Fig. 4), and 
each of the first transfer transistor (the 1st switching transistor TrP1) of the second plurality of transistors (the 1st switching transistor TrP1 and the 2nd switching transistor TrP2) and the second transfer transistor (2nd switching transistor TrP2) of the second plurality of transistors (the 1st switching transistor TrP1 and the 2nd switching transistor TrP2) includes a P-channel transistor (Fig. 4).
	Yuji, Isawa, and Kato do not expressly teach in a case where a liquid crystal mode is a vertical alignment (VA) mode.
	Tomikawa (Figs. 1-7) teaches  
in a case where a liquid crystal mode is a vertical alignment (VA) mode (a vertical alignment or VA mode) ([0094], lines 10-15; Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a vertical alignment mode as taught by Tomikawa in a liquid crystal display device of Yuji as modified by Isawa and Kato because the vertical alignment mode provides very high contrast ratio in the normal direction and a wide viewing range through the adoption of multidomain.

As to claim 7, Yuji in combination with Tomikawa teach wherein 
a threshold voltage (0.7V or -0.7V) of each of the first transfer transistor (the 3rd switching transistor TrN1)  of the first plurality of transistors (the 3rd switching transistor TrN1 and the 4th switching transistor TrN2) and the first transistor (the 1st switching transistor TrP1) of the second plurality of transistors (the 1st switching transistor TrP1 and the 2nd switching transistor TrP2 in Yuji) is equal to or lower than a threshold voltage (the threshold voltage which is 2.0V) of a voltage-reflectance/transmittance characteristic of liquid crystal (Fig. 7 in Tomikawa).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a vertical alignment mode as taught by Tomikawa in a liquid crystal display device of Yuji as modified by Isawa and Kato because the vertical alignment mode provides very high contrast ratio in the normal direction and a wide viewing range through the adoption of multidomain.

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Isawa as applied to claim 4 above, in view of Kato as applied to claim 4 above, and further in view of Nakamura (U.S. Patent No. US 6,628,258 B1).

As to claim 6, Yuji, Isawa, and Kato teach the liquid crystal display device according to claim 4.
Yuji also teaches wherein 
each of the first transfer transistor (the 3rd switching transistor TrN1) of the first plurality of transistors (the 3rd switching transistor TrN1 and the 4th switching transistor TrN2) and the second transfer transistor (the 4th switching transistor TrN2) of the first plurality of transistors (the 3rd switching transistor TrN1 and the 4th switching transistor TrN2) (in case that the first plurality of transistors are mapped by 1st switching transistor TrP1 and 2nd switching transistor TrP2) includes a P-channel transistor (Fig. 4), and 
each of the first transfer transistor (the 1st switching transistor TrP1) of the second plurality of transistors (the 1st switching transistor TrP1 and the 2nd switching transistor TrP2) and the second transfer transistor (the 2nd switching transistor TrP2) of the second plurality of transistors (the 1st switching transistor TrP1 and the 2nd switching transistor TrP2) (in case that the second plurality of transistors are mapped by the 3rd switching transistor TrN1 and the 4th switching transistor TrN2) includes an N-channel transistor (Fig. 4).
Yuji, Isawa, and Kato do not expressly teach in a case where a liquid crystal mode is a twisted nematic (TN) mode.
Nakamura (Figs. 17-23) teaches 
in a case where a liquid crystal mode is a twisted nematic (TN) mode (a twisted nematic (TN) type; col. 1, lines 61-62; Fig. 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a twisted nematic mode as taught by Nakamura in a liquid crystal display device of Yuji as modified by Isawa and Kato because the twisted nematic mode provides the fast pixel response rate and high refresh rate.

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Isawa as applied to claim 7 above, in view of Kato as applied to claim 7 above, in view of Tomikawa as applied to claim 7 above, and further in view of Utsunomiya (U.S. Patent No. US 6,043,812).

As to claim 8, Yuji, Isawa, Kato and Tomikawa teach the liquid crystal display device according to claim 7.
Yuji, Isawa, Kato and Tomikawa do not expressly teach wherein each of the first transfer transistor of the first plurality of transistors and the first transfer transistor of the second plurality of transistors includes a transfer gate in which the N-channel transistor and the P-channel transistor are connected in parallel.
 Utsunomiya (Figs. 1-2) teaches 
wherein each of the first transfer transistor (the switching element SW1) of the first plurality of transistors (the switching element SW1 and the switching element SW2) and the first transfer transistor (the switching element SW3) of the second plurality of transistors (a switching element SW3 and a switching element SW4) includes a transfer gate (the switching element SW1 and the switching element SW3) in which the N-channel transistor and the P-channel transistor (an N-channel type MOS transistor N1/N3 and a P-channel type MOS transistor P1/P3) are connected in parallel (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a switching element as taught by Utsunomiya in a liquid crystal display device of Yuji as modified by Isawa, Kato and Tomikawa because the switching element can implement complex gates using minimum number of transistors and reduce parasitics.

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yuji in view of Isawa as applied to claim 1 above, in view of Kato as applied to claim1 above, and further in view of Morvan (U.S. Patent No. US 8,237,644 B2).

As to claim 9, Yuji, Isawa, and Kato teach the liquid crystal display device according to claim 1.
Yuji, Isawa, and Kato do not expressly teach wherein the liquid crystal unit, the first writing circuit, and the second writing circuit are on the semiconductor substrate.
 Morvan (Figs. 1-4) teaches 
wherein the liquid crystal unit (the liquid crystal 12), the first writing circuit (a transistor T1, a storage capacitor CS1, and a transistor T2), and the second writing circuit (a transistor T3, a storage capacitor CS2, and a transistor T4) are on the semiconductor substrate (LCOS valve; col. 1, lines 16-18) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a liquid crystal on silicon valve as taught by Morvan in a liquid crystal display device of Yuji as modified by Isawa and Kato because the liquid crystal on silicon valve provides smoother pixel edges and an analog-like response.

Response to Arguments
9.		Applicants’ arguments with respect to claims 1 and 3-10 have been considered but are moot in view of the new grounds of rejection.  
In view of amendment, references of Yuji, Isawa, Kato, Tomikawa, Nakamura, Utsunomiya and Morvan, have been used for the new grounds of rejection. 
Therefore, the Office maintains the rejections as recited above.

Conclusion

10.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lebrun (U.S. Pub. No. US 2007/0252780 A1) is cited to teach a matrix display comprising a write device that allows a color sequential mode for addressing the matrix.
Matsumura (U.S. Pub. No. US 2004/0070560 A1) is cited to teach a memory circuit, display circuit and display device which can store a data signal as analog drive voltages of positive and negative polarities.


Inquiry
11.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691